    Case 1:17-cv-09972-ER Document 40 Filed 10/05/20 Page 1 of 25




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                      MEMORANDUM OPINION
AMERICAN CIVIL LIBERTIES
UNION and AMERICAN CIVIL
LIBERTIES UNION FOUNDATION,
                            Plaintiffs,

                 against-                                     17 Civ. 9972 (ER)
DEPARTMENT OF DEFENSE,
DEPARTMENT OF JUSTICE, and
DEPARTMENT OF STATE,
                            Defendants.


THE NEW YORK TIMES
COMPANY,
                            Plaintiff,
                                                               20 Civ. 43 (ER)
               - against-

DEPARTMENT OF DEFENSE,
                            Defendant.


RAMos,D.J.:
       In 2013, the Obama Administration codified the procedures and criteria it used in
identifying which suspected terrorists it would attempt to capture or kill abroad.
According to September and October 2017 articles in the New York Times, the Trump
Administration changed those policies in October 2017. Two years later, a report made
public by the Department of Defense examining an ambush that killed four U.S. soldiers
in Niger disclosed information seemingly confirming the Times' reporting.
       Now, both the Times and the American Civil Liberties Union seek to secure
disclosure of those updated polices through a lawsuit under the Freedom oflnformation
Act ("FOIA"), 5 U.S.C. § 552. Although the Defense Depaiiment has declined to
confom or deny the existence of such guidance, this Court finds that it may no longer
        Case 1:17-cv-09972-ER Document 40 Filed 10/05/20 Page 2 of 25




maintain that response. As a review of the report concerning the Niger ambush makes
clear, there is no doubt that these policies governing operations of the Defense
Department have been updated since the Obama Administration's 2013 guidance.
Accordingly, the Court DENIED the Defense Department's motion for summary
judgment in these cases and GRANTED the cross-motions of both the ACLU and the
Times in a September 29, 2020, Order. Doc. XX. This Memorandum Opinion explains
the reasons for that Order.
I.          BACKGROUND 1
           A. The Obama Guidance & Its Purported Update
            In 2013, as the so-called War on TetTOrism approached its twelfth year, then-
President Barack Obama announced that his administration had formalized its policies for
approving operations that sought to capture or kill persons identified by the United States
as terrorists located outside the United States and outside areas of active hostilities. The
Obama administration simultaneously released a fact sheet outlining those policies on
May 23, 2013. 2 The full policy was contained document titled "Procedures for
Approving Direct Action Against Terrorist Targets Located Outside the United States and
Areas of Active Hostilities," or "Presidential Policy Guidance" ("PPG"), dated May 22,
2013. 3 Although the full document was originally classified by the National Security
Council, Knight Deel. ,r 9, Doc. 30, the ACLU secured the release of a redacted version
in August 2016 through a FOIA action against the Department of Justice, the Department
of Defense, the Department of State, and the Central Intelligence Agency. See ACLU v.
Dep 't ofJustice, No. 15 Civ. 1954 (CM), 2016 WL 8259331, at **14-22 (S.D.N.Y. Aug.


1
    All documents referenced are those filed in No. 17 Civ. 9972 unless otherwise noted.
2Press Release, Office of the Press Secretary, White House, Fact Sheet: U.S. Policy Standards and
Procedures for the Use of Force in Counterterrorism Operations Outside the United States and Areas of
Active Hostilities (May 23, 2013), https://obamawhitehouse.archives.gov/the-press-oflice/2013/05/23/fact­
sheet-us-policy-standards-and-procedures-use-force-counterten-orism.
3
 Available at https://www.justice.gov/oip/foia-library/procedures_for_approving_direct_action_against
_terrorist_targets/download. See also Knight Deel.� 8, Doc. 30.


                                                       2
     Case 1:17-cv-09972-ER Document 40 Filed 10/05/20 Page 3 of 25




8, 2016), vacated in irrelevant part, 894 F.3d 490 (2d Cir. 2018) (directing district court
to vacate finding of official acknowledgment about a document irrelevant to this case).
         The Obama Guidance prioritized capturing suspects, limiting lethal operations to
"when capture of an individual is not feasible and no other reasonable alternatives exist to
effectively address the threat." PPG at 1. It directed that these operations only be
attempted when the United States has identified and located the target with near certainty,
and when there is a near certainty that non-combatants will not be harmed. Id. Only
those individuals who pose a "continuing, imminent threat to U.S. persons" would be
eligible to be targeted for a lethal operation. Id. § 3.A. Notably, the Obama Guidance
directed that all of these operations go through a multi-step interagency review, including
by members of the Principals and Deputies Committees of the National Security Counci14
before being approved by the President himself. Id. §§ 1.B, l .G, 1.H.
         According to reporting by the New York Times, President Donald J. Trump issued
new rules in October 2017, called "Principles, Standards and Procedures" or "P.S.P.",
which relaxed the Obama Guidance's policies governing which suspected terrorists may
be targeted to be killed and the rigor of the interagency review process for individual
operations. See Charlie Savage & Eric Schmitt, Trump Poised to Drop Some Limits on
Drone Strikes and Commando Raids, N.Y. Times (Sept. 21, 2017), https://nyti.ms
/35RXW6W (reporting that the changes were under consideration per "officials familiar
with internal deliberations"); Charlie Savage, Will Congress Ever Limit the Forever­
Expanding 9/11 War?, N.Y. Times (Oct. 28, 2017), https://nyti.ms/2yTGUmc (reporting
that the President "had recently signed his new rules," per "[t]wo government officials").


4
  At the time, the regular members of the Principals Committee included the Secretaries of State, Treasury,
Defense, Energy, and Homeland Security, the Attorney General, the Director of the Office of Management
and Budget, the U.S. Representative to the United Nations, the President's Chief of Staff, the Director of
National Intelligence, and the Chairman of the Joint Chiefs of Staff. Presidential Policy Directive 1:
Organization of the National Security Council System at 2-3 (Feb. 13, 2009), https://fas.org/irp/offdocs
/ppd/ppd-1.pdf. The Deputies Committee included the deputies of the members of the Principals
Committee. Id. at 4.


                                                     3
    Case 1:17-cv-09972-ER Document 40 Filed 10/05/20 Page 4 of 25




In response, the ACLU filed a FOIA request with the Department ofJustice, the
Department ofState, and the Department ofDefense seeking, "the release ofthe Trump
administration's rules governing the use oflethal force abroad, known as the "Principles,
Standards, and Procedures," as well as any cover letter or other document attached
thereto." Hogle Deel. ex. 1 ("ACLU Request") at 5-6, Doc. 34. The request clarified that
it "should be construed to include the record containing the Trump administration's rules
governing the use oflethal force as described in [the Times' reporting], even ifthe final
version ofthis document bears a different title or form than that specifically requested
here." Id. at 6 n.21.
       When the ACLU did not receive a decision on its FOIA request from any ofthe
agencies, it filed suit before this Court in December 2017. Doc. 1. The agencies filed
their answer in February 2018, declining to confirm or deny the existence ofrecords
responsive to the ACLU's Request. Doc. 14 at 9.
       B. The Niger Ambush Report
       In June 2019, the Department ofDefense transmitted to journalists a redacted
version ofthe results ofan investigation into a deadly October 2017 ambush on U.S.
soldiers and their local partners in Tango Tonga, Niger by forces affiliated with the
Islamic State. Hogle Deel. ex. 2.4 at 2; see also Schmitt Deel. ex. A, No. 20 Civ. 43,
Doc. 19 (containing email to journalists from Defense Department spokesperson Cdr.
Candice Tresch). The report-which sent investigators to five countries, included 143
interviews, and was supervised by Maj. Gen. Roger J. Cloutier, Jr., Hogle Deel. ex. 2.7 at
2- made numerous findings regarding the cause ofthe casualties and actions necessary
to rectify those shortcomings.
       According to the report, U.S forces had been stationed in Niger to train, advise,
assist, and accompany Nigerien forces in the country's operations against Islamic
militants. Hogle Deel. ex. 2.1 ,i 4. The report indicated that on the day ofthe ambush, a
U.S. special operations team, called "Team OUALLAM," was dispatched to find and


                                             4
      Case 1:17-cv-09972-ER Document 40 Filed 10/05/20 Page 5 of 25




capture a leader of the Islamic State in Iraq and Syria - Greater Sahara. Id. The team,
accompanied by Nigerien partners, was unable to find the leader, and, as they were
returning to their base, stopped at the village ofTongoTongo for water and to speak with
village elders. Id. at 4. As the team left the village, they were ambushed by a large force
of militants, leading to the death of four U.S. soldiers and four of their Nigerien partners.
Id.
         Most relevant to this case is Investigation Finding 2, which discussed the active
and exclusive role U.S. forces had taken in planning and executing direct action missions
- a role that likely conflicted with White House policies. Hogle Deel. ex. 2.7 at 109.
The finding began by noting, "On 3 October 2017, the Executive Policy governing direct
action against terrorists on the continent in Africa was codified in the 'U.S. Policy
Standards and Procedures for the use of force in counterterrorism operations outside the
United States and areas of active hostilities,' (CT-PPG)." 5 Hogle Deel. ex. 2.3 at 8. It
continued:
             Since 3 October, the President has issued new guidance on [RE­
             DACTED]. The PSP supersedes the CT-PPG and makes substantive
             changes to the standards and procedures for approval of U.S. direct
             action missions, but the core principle remains the same: decisions
             to use U.S. forces to conduct [REDACTED] will be made at the
             most senior levels after reasonable review and considerable over­
             sight.
Hogle Deel. ex. 2.7 at 109. The report further noted, "[T]he CT-PPG itself is classified
above the classification of this report, but the Obama Administration published an
unclassified 'Fact Sheet' outlining the principles of the policy for public release." Id. at
n.819.
         The report found thatTeam OUALLAM's actions under the "advise, assist, and
accompany" umbrella "more closely resembled U.S. direct action than foreign partner-led

5Although the phrase "direct action against terrorists" is redacted in the underlying report, Hogle Deel. ex.
2.7 at 109, the summaty table of findings discloses this phrase. In a glossaty, the report defines "CT-PPG"
as "Counterterrorism-Presidential Policy Guidance." Ex. 2.7 at 169.


                                                      5
    Case 1:17-cv-09972-ER Document 40 Filed 10/05/20 Page 6 of 25




operations aided by U.S. advice and assistance." Hogle Deel. ex. 2.7 at 109. In short, it
was U.S. forces in Niger that had made the decision to pursue the Islamic State leader -
not the Nigeriens or high-level U.S. military leadership. Id. Furthermore, the report
observed that members of U.S. forces "expressed a casual understanding of' and "an
equally casual application of' rules governing their interactions with Nigerien partners.
Id. at 111.
        The report concluded that there existed "several problems with the advise, assist,
and accompany activity as it relates to the CT-PPG and the PSP," observing:
              Exercised conservatively, with advisors remaining far from the fight,
              advising higher echelon commanders, the policy [ of advise, assist,
              and accompany] could be executed in accordance with Presidential
              Policy. Exercised aggressively, with U.S. advisors accompanying
              platoons, squads, and fire teams, the direct actions of our partners
              cannot be distinguished from U.S. direct action.
Hogle Deel. ex. 2.6 at 111-12. Based on these findings, the report recommended that
U.S. Africa Command "provide a clear and unequivocal standard to the force for advise,
assist, and accompany operations that is consistent with Presidential Policy as it relates to
U.S. direct action in Africa and ensure it is understood and enforced by Commanders."
Id. at 111-12. The report made no unclassified recommendations regarding changes to
U.S. or Africa Command policies. Id. at 112.
        Cloutier concluded his investigation on January 31, 2018. Hogle Deel. ex. 2.6 at
1. The report was approved with comments by the commander of U.S. Africa Command,
Gen. Thomas D. Waldhauser, id. at 4, who eventually transmitted the findings and
recommendations to the Secretary of Defense in February 2018, Hogle Deel. ex. 2.1. In
his memorandum to the Secretary, Waldhauser noted that "U.S. forces in Niger have been
operating in accordance with guidance formulated at the Presidential level." Id.      ,r 4.   He
further explained that the success of his forces' mission in Niger required, inter alia, that
"commanders at each level [] understand their authorities, assess known and foreseeable




                                               6
        Case 1:17-cv-09972-ER Document 40 Filed 10/05/20 Page 7 of 25




risks, and then articulate these factors in a manner commensurate with their echelon of
command." Id.         1 8.
            Based on the disclosure of this repo1i, including the contents of Finding 2, the
ACLU wrote to the Defense Department in June 2019 asking that they confirm or deny
the existence of updates to the Obama Guidance. Hogle Deel. ex. 3. The Department
again declined to do so. Hogle Deel. ex. 4. In October 2019, the Times filed a lawsuit
against the Defense Department seeking a response to an October 7, 2019, FOIARequest
asking for "access to (and declassification review of, if necessary) the document
(including any annexes or appendices) in which President Trump laid out a revised set of
principles, standards, and procedures for counterterrorism kill-or-capture operations,
replacing the Obama-era 'Presidential Policy Guidance' rules." Compl., No. 20 Civ. 43,
1 9, Doc. 1.      1hat case was assigned to this Court as related to the ACLU' s case in
January 2020. In its answer filed in February 2020, the Department likewise declined to
confirm or deny the existence of responsive records. Doc. 12. In February 2020, briefing
began on cross-motions for summary judgment in both cases.
           C. The Knight Declaration
           In its briefing, the Department of Defense6 relies on the Declaration of Ellen J.
Knight, then-Senior Director for Records Access and Information Security Management
at the National Security Council, the agency that initially classified the Obama Guidance.
Authorized to assess the classification of information related to the Council, Knight Deel.
1 2, Knight opines in the partially unclassified declaration7 on the potential impacts of



6 Although  the ACLU has sued the Departments of State and Justice, as well, the parties' briefing is focused
solely on the Department of Defense.
7
    The declaration contains classified material, as well. The Court has reviewed this material ex parte and in
camera. See Wilner v. NSA, 592 F.3d 60, 68 (2d Cir. 2009).




                                                        7
    Case 1:17-cv-09972-ER Document 40 Filed 10/05/20 Page 8 of 25




disclosing the existence vel non of updates to the Obama Administration's Presidential
Policy Guidance.
       She avers that the National Security Council classified the current status of the
Obama Guidance in 2017, including whether it has been rescinded or updated "to avoid
disclosing information to potential terrorist targets and other foreign adversaries about the
process used by the U.S. Government to govern direct action against terrorist targets."
Knight Deel. 1 12. She explains that revealing that the Guidance has been updated could
"allow[] potential te1TOrist targets to modify their operations to avoid detection or
targeting by the U.S. Government." Id. 115. "The more information that terrorists have
about the standards and procedures currently in place," she writes, "the more easily they
will be able to modify their behavior to avoid detection or targeting, or otherwise thwart
military or intelligence operations." Id.
       Knight also directly addresses the June 2019 disclosure of the report concerning
the Niger ambush. She asserts that any disclosure of the existence of updated presidential
guidance in a Defense Department report does not carry the same weight as an official
acknowledgment by the National Security Council or by another agency with the
Council's authorization. Knight Deel. 123. She notes that adversaries of the United
States monitor statements by the White House to learn about U.S. policy and that
"foreign governments may feel compelled to respond to official White House statements
of policy." Id. Accordingly, she concludes, "[t]he asserted [Defense Department]
disclosure does not eliminate the harms, described above, that could reasonably be
expected to result from an official disclosure of the current status of the PPG." Id.
       Knight's declaration contains four paragraphs of classified material, as well.   I




                                              8
      Case 1:17-cv-09972-ER Document 40 Filed 10/05/20 Page 9 of 25




II.     LEGALSTANDARDS
        Courts almost exclusively resolve FOIA actions through the submission of cross-
motions for summary judgment. See NRDC v. U.S. Dep 't of Interior, 73 F. Supp. 3d 350,
355 (S.D.N.Y. 2014). "Summary judgment is appropriate only where the parties'
submissions 'show that there is no genuine issue as to any material fact and that the
moving party is entitled to a judgment as a matter of law.'" Belfi v. Prendergast, 191 F.3d
129, 135 (2d Cir. 1999) (quoting F ed. R. Civ. P. 56(c)). "Where, as here, the parties have
filed cross-motions for summary judgment, 'each party's motion must be examined on its
own merits, and in each case all reasonable inferences must be drawn against the party
whose motion is under consideration.'" NY. Times Co. v. U.S. Dep 't of Defense, 499 F.
Supp. 2d 501, 509 (S.D.N.Y. 2007) (quoting Morales v. Quintel Entm 't, Inc., 249 F.3d
115, 121 (2d Cir. 2001)).
        "The agency asserting the exemption bears the burden of proof, and all doubts as
to the applicability of the exemption must be resolved in favor of disclosure." Wilner v.


                                            9
    Case 1:17-cv-09972-ER Document 40 Filed 10/05/20 Page 10 of 25




NSA, 592 F.3d 60,69 (2dCir. 2009). A district court reviews an agency's classification
decision de nova. 5 U.S.C. § 552(a)(4)(B). In its analysis,a district court must
ultimately determine whether the exemptions invoked by the agency are "logical and
plausible." Florezv. CIA, 829F.3d 178,185 (2dCir. 2016).
         In this case,the agencies have given what is known as a "Glomar response." 8 See
Wilner, 592 F.3d at 68. Just as if the agencies were seeking to withhold a document,the
agencies must invoke one of the nine exemptions to theFOIA to preclude
acknowledgment of the existence of the purported documents at issue. Id. "In evaluating
an agency's Glomar response,a court must accord 'substantial weight' to the agency's
affidavits,provided that the justifications for nondisclosure are not controverted by
contrary evidence in the record or by evidence of bad faith." Id. (internal quotation
marks and citations omitted). Nevertheless,a Glomar response is "justified only in
unusual circumstances,and only by a particularly persuasive affidavit." Florez, 829F.3d
at 182 (quotation marks and internal citation removed).
III.     DISCUSSION
         In this case,the agencies argue that they properly invokedFOIA Exemption 1 and
3 when they refused to confirm or deny the existence of updates to the Obama Guidance.
Besides objecting to those invocations in the first instance,both the ACLU and the Times
claim that the Defense Department officially disclosed the info1mation at issue in the
Niger ambush report. They further argue that any rationale for continuing to withhold the
status of the Obama Guidance was undennined with the release of the report.
         TheCourt finds the infonnation at issue,when viewed on its own,was properly
withheld under Exemption 1. But the Niger ambush report "shift[ed] the factual


8
  "The term 'Glomar response' refers to a response that neither confirms nor denies the existence of
documents responsive to the request. The term arises from the CIA' s successful defense of its refusal to
confim1 or deny the existence of records regarding a ship named the Hughes Glomar Explorer in Phillippi
v. Cent. Intelligence Agency, 546 F.2d 1009, 1011 (D.C. Cir. 1976)." Florez, 829 F.3d at 181 n.2 (quotation
marks and internal citations omitted).



                                                    10
    Case 1:17-cv-09972-ER Document 40 Filed 10/05/20 Page 11 of 25




groundwork" on which the Court examines the propriety of the FOIA Exemptions.
Florez v. CIA, 829 F.3d 178, 186 (2d Cir. 2016). Although disclosure of the repo1i does
not qualify as an "official disclosure" that would waive the agencies' ability to invoke
Exemption 1, it does make the continued use of that exemption illogical and implausible.
Accordingly, the Court GRANTED the plaintiffs' motions for summary judgment and
DENIED that of the agencies.
         A. Propriety of the Original Classification
         The agencies in these cases invoke FOIA Exemptions 1 and 3, 5 U.S.C.
§§ 552(b)(l) and (3). Viewing the agencies' reasons for those exemptions on their own,
the Court finds that only Exemption 1 was properly invoked when the agencies first
answered the ACLU's complaint in February 2018 - critically, before the release of the
Niger ambush report.
         1. Exemption 1
         Put simply, Exemption 1 protects from disclosure material properly classified by
executive order. See N. Y. Times v. CIA, 965 F.3d 109, 114 (2d Cir. 2020). The agencies
claim that the cun-ent status of the Obama Guidance, and therefore the existence of any
update by the Trump Administration, is properly classified under Executive Order 13526,
75 Fed. Reg. 707 (Dec. 29, 2009). That order lists four conditions for classification:
             ( 1) an original classification authority is classifying the infor­
                  mation·, 9
             (2) the information is owned by, produced by or for, or is under the
                 control of the United States Government;
             (3) the infonnation falls within one or more of the categories of in­
                 formation listed in section 1.4 of this order; and
             (4) the original classification authority determines that the unauthor­
                 ized disclosure of the info1mation reasonably could be expected


9
 In the context of Executive Order 13526, an original classification authority is any official who may
decide whether information ought to be classified. See EO 13526 § 1.3 (allowing either the President, Vice
President, or an agency head to delegate that authority). In this case, an unnamed official at the National
Security Council served in that role. Knight Deel. ,r 12.


                                                    11
   Case 1:17-cv-09972-ER Document 40 Filed 10/05/20 Page 12 of 25




               to result in damage to the national security, which includes de­
               fense against transnational tenorism, and the original classifica­
               tion authority is able to identify or describe the damage.
Id. § 1. l(a); see also NY. Times, 965 F.2d 109 at 114. In her declaration, Knight avers
that all four criteria have been met. Knight Deel. ,r,r 13-14. Neither the ACLU nor the
Times contest the first three conditions.
        The plaintiffs do argue, however, that Knight's reasons for keeping the existence
of any Trnmp Administration update to the Obama Guidance secret are illogical and
implausible. In the public version of her declaration, Knight argues that revealing the
existence of updates to the Obama Guidance could allow adversaries to avoid detection
by the U.S. Government, although she does not detail how. Alone, this public declaration
would be insufficient to show that the agencies' invocation of Exemption 1 was logical
and plausible. Cf Halpern v. FBI, 181 F.3d 279, 295 (2d Cir. 1999) (rejecting a Vaughn
index- akin to a privilege log- due to the supporting affidavit's "vague and
conclusory" nature).
       The Court has reviewed the classified version of the report, however, and is
satisfied with the reasoning offered therein.




logical and plausible explanation of the dangers disclosure could pose.
       Accordingly, given the "deferential posture in FOIA cases regarding the uniquely
executive purview of national security," Wilner v. NSA, 592 F.3d 60, 76 (2d Cir. 2009)
(internal quotation marks and citation omitted), the Court finds that the agencies have
shown that their conclusion that potential harm to the national security could result if the
existence of updates to the PPG are disclosed is logical and plausible.




                                                12
    Case 1:17-cv-09972-ER Document 40 Filed 10/05/20 Page 13 of 25




        2. Exemption 3
        The same does not hold true for Exemption 3. "Exemption 3 applies to records
'specifically exempted from disclosure by statute."' NY. Times, 965 F.3d at 115 (quoting
5 U.S.C.§ 552(b)(3)). The parties agree the National Security Act of 1947, 50 U.S.C.
§ 3024(i)(l ), is such an exempting statute. See NY. Times, 965 F.3d at 115.
        The parties disagree, however, that the infmmation at issue here is covered by the
National Security Act, which "mandates that the Director of National Intelligence 'shall
protect intelligence sources and methods from unauthorized disclosure."' NY. Times, 965
F.3d at 115 (quoting§ 3024(i)(l )). To properly apply the National Security Act, the
agencies must show that it is "logical and plausible" that non-disclosure would "protect[]
our intelligence sources and methods from foreign discovery." NY. Times Co. v. U.S.
Dep 't ofJustice, 756 F.3d 100, 119 (2d Cir. 2014) (internal quotations and citations
removed). Knight argues that "the cunent status of the PPG relates to intelligence
sources and methods because revealing the existence or non-existence of updated
guidance could undermine intelligence operations against transnational terrorist targets,
which by their nature involve intelligence sources and methods." Knight Deel. ,r 27. 1his
is the agencies' only justification for non-disclosure under Exemption 3.
       Unlike the reasons proffered for non-disclosure under Exemption 1, Knight's
declaration is far too conclusory in this regard. In particular, the agencies argue that
because disclosure could reduce the efficacy of operations that may involve the collection
of intelligence, the information at issue relates to intelligence sources and methods, i.e.,
the category of information protected by the National Security Act. Although the Court is
aware of the "broad sweep" of the Act in protecting intelligence sources and methods,
CIA v. Sims, 471 U.S. 159, 169 (1985), it is the burden of the agencies to educate the
Court on the connection between those concepts within the context of this case. They
have done so only through ipse dixit. As stated above, the Court credits the potential
harm to national security of disclosure, but it does not see - through its review of the


                                             13
   Case 1:17-cv-09972-ER Document 40 Filed 10/05/20 Page 14 of 25




classified and unclassified Knight Declaration - the connection between that harm and
the disclosure of intelligence sources and methods protected by the National Security Act.
        Neither of the two cases the Defense Department cites in support counsel
otherwise. In Sims, the plaintiffs sought to gain access to the names of individuals and
organizations associated with the Central Intelligence Agency's MK.ULTRA project. The
Supreme Court held that the entities were "intelligence sources" within the meaning of
the National Security Act and therefore protected from disclosure. 471 U.S. at 173-74.
And in ACLU v. US. Department ofJustice, the Second Circuit found that records and
photographs of interrogations related to an intelligence method, and therefore protected
by the National Security Act. 681 F.3d 61, 75, 76 (2d Cir. 2012). In both cases,
disclosing the information at issue would have revealed something about how the CIA
collected intelligence. Here, based on the Court's review of Knight's declaration,
disclosing the existence of updated guidance would reveal nothing of the sort.
Accordingly, the Court finds that the agencies did not properly invoke Exemption 3.
        B. The Official Disclosure Doctrine
       The Court now turns to the plaintiffs' first response to the Defense Department's
use of Exemption 1: that the Department has officially acknowledged changes made to
the Obama Guidance in the Niger ambush report. The Defense Department argues in
reply (1) that the information disclosed is not the same as that sought by the plaintiffs,
and (2) that the disclosure in the report was not "official" because the Defense
Department was not authorized by the National Security Council to declassify the
information in question. Although the Court finds that the information disclosed is as
specific as and matches the information the plaintiffs seek, the Defense Department's
actions did not waive its ability to invoke the exemption.
       The official disclosure doctrine prevents an agency from invoking FOIA
Exemption 1 after the government has, as the name of the doctrine suggests, officially
disclosed the information sought. See Osen LLC v. US. Cent. Command, 969 F.3d 102,


                                             14
    Case 1:17-cv-09972-ER Document 40 Filed 10/05/20 Page 15 of 25




109 (2d Cir. 2020). In the Second Circuit, "[c]lassified information that a party seeks to
obtain or publish is deemed to have been officially disclosed only ifit ( 1) is as specific as
the information previously released, (2) matches the information previously disclosed,
and (3) was made public through an official and documented disclosure." Wilson v. CIA,
586 F.3d 171, 186 (2d Cir. 2009) (internal quotation and alterations omitted). "All three
prongs ofthe Wilson test must be met before an agency will be deemed to have officially
disclosed classified information." Osen, 969 F.3d at 109.
        I. Specificity & Matching
        "[F]or information to be 'as specific as' that which was previously disclosed, there
cannot be any substantive differences between the content ofthe publicly released
government documents and the withheld information." Osen, 969 F.3d at 110 (internal
quotation and alterations omitted). As for the second prong ofthe official disclosure test,
"there must be enough ofan overlap in subject matter between disclosed and withheld
records to fairly say that the two records 'match' - in other words, that they present the
same information about the same subject." Id. at 112. "In the Glomar context . . . ifthe
prior disclosure establishes the existence (or not) ofrecords responsive to the FOIA
request, the prior disclosure necessarily matches both the information at issue - the
existence ofrecords - and the specific request for that infmmation." Wolf v. CIA, 4 73
F.3d 370, 379 (D.C. Cir. 2007).
       The Defense Department argues that the information requested by the ACLU and
the Times is not the same as that mentioned in the report about the Niger ambush
principally because ofdiffering titles. The report discusses a "PSP" that "supersedes the
CT-PPG," and, although "CT-PPG" is defined as "Counterterrorism-Presidential Policy
Guidance" in the report, "PSP" is never defined. Furthermore, the full title ofthe Obama
Guidance is "Procedures for Approving Direct Action Against Terrorist Targets Located
Outside the United States and Areas ofActive Hostilities," while the full title ofthe CT­
PPG referenced in the report is "U.S. Policy Standards and Procedures for the use of


                                             15
    Case 1:17-cv-09972-ER Document 40 Filed 10/05/20 Page 16 of 25




force in counterterrorism operations outside the United States and areas ofactive
hostilities." Because ofthese ambiguities, the Depaitment argues, an adversary may still
wonder ifthe Obama Administration's policies on the use ofdirect action abroad were
truly revised.
         The Defense Department's argument is contradicted by the report itself. The
report notes that the Obama Administration released an unclassified fact sheet outlining
the CT-PPG. And as discussed above, on May 23, 2013, the Obama Administration
issued an unclassified fact sheet for the PPG. It further notes that the "core principle" of
the PSP "remains the same" as that ofthe CT-PPG: that decisions to use U.S. forces in
direct action missions would be made "at the most senior levels after reasonable review
and considerable oversight." Hogle Deel. ex. 2.7 at 109. It can be fairly said that the
Obama Guidance, which set up a rigorous process for reviewing and approving direct
action missions that ended with the President, also involved approval at the most senior
levels. Additionally, and most persuasively, Gen. Waldhauser referred to the Obama
Guidance as the "CT-PPG" in Congressional testimony in 2017. 10
        Furthermore, the FOIA request submitted by the ACLU, at least, does not limit
itselfto updates to the Obama Guidance alone. Rather, the ACLU asks for "the record
containing the Trump administration's rules governing the use oflethal force abroad,"
regardless ofthe title it may bear. ACLU FOIARequest at 5-6. The record discussed in
the Niger ambush report specifically discloses that the PSP supersedes previous guidance
regarding the use ofdirect action by U.S. forces, and it therefore is responsive to the
ACLU's request. An interpretation that suggests otherwise would require a purposeful
distortion ofthe report's plain meaning. The information in the report is as specific as,



10 See DOD Authorization for Appropriations for Fiscal Year 2018 and the Future Years [sic] Defense
Program: Hearing before the S. Comm. on Armed Servs., 115th Cong. 448 (Mar. 9, 2017) (statement of
Gen. Thomas D. Waldhauser), https://www.govinfo.gov/content/pkg/CHRG-115shrg39567/html/CHRG-
115shrg39567 htm (Question 24).


                                                 16
    Case 1:17-cv-09972-ER Document 40 Filed 10/05/20 Page 17 of 25




and matches the information the ACLU and the Times seek here. The Court now turns to
the final step in the Wilson test.
        2. Official Disclosure
        The third factor of the Wilson test "acknowledges 'a critical difference between
official and unofficial disclosures ... . "' Wilson v. CIA, 586 F.3d 171, 186 (2d Cir. 2009)
(quoting Fitzgibbon v. CIA, 911 F.2d 755, 765 (D.C. Cir. 1990)). In Wilson, the Second
Circuit observed that "the law will not infer official disclosure of information classified
by the CIA from ( 1) widespread public discussion of a classified matter; (2) statements
made by a person not authorized to speak for the Agency; or (3) release of infonnation by
another agency, or even by Congress." 586 F.3d at 186-87 (internal citations omitted and
emphasis added). The Defense Department urges the Court to view this language as
dispositive of this matter, arguing that the law should similarly not infer official
disclosure of information classified by the National Security Council from release of
information by the Defense Department.
        But this interpretation leaves out crucial context, as the facts of Wilson make
clear. In that case, the CIA's Retirement and Insurance Services Division sent a letter
discussing retirement benefits to an employee who had recently resigned. 586 F.3d at
177-78. The employee then disclosed the letter to a member of Congress, id. at 178, who
in tum published a redacted form of the letter in the Congressional Record, id. at 180.
Later, the employee argued that the CIA's transmission of this letter to her and the
subsequent publication of the letter by the member of Congress amounted to an official
disclosure, thereby allowing her to discuss the information in a book. Id. at 191. The
Second Circuit rejected this argument, holding (1) that the letter itself was not a
disclosure because it was sent to a former employee bound by a confidentiality
agreement, and (2) that the former employee's own disclosure could not bind the CIA.
See id. at 188-91. It further found - while determining whether the rationale for
continued classification was still logical and plausible in the face of public discussion -


                                             17
    Case 1:17-cv-09972-ER Document 40 Filed 10/05/20 Page 18 of 25




that the letter was not an "official" disclosure,noting that "a bureaucratic transmittal from
the CIA's personnel department to a former employee is hardly akin to the CIA director
personally reading relevant information into the Congressional Record,as took place in
Wolfv. CIA, [473 F.3d 370,379 (D.C. Cir. 2007)]." Id. at 195.
         The Wilson panel was determining ( 1) whether the CIA could be forced to
acknowledge the fact of the former employee's engagement with the Agency- a fact the
Agency had classified- despite third-party disclosures,and (2) whether the disclosures
undermined the continuing rationale for classification. Its analysis did not tum at all on
the fact that the CIA was the classifying agency. Rather,it turned on whether the CIA
was the disclosing agency and,if not,on whether the disclosure left anything for the CIA
to protect. Accordingly, WUson's prohibition against inferring acknowledgment by one
agency due to the disclosure of another is inapplicable here. I I In this case the Court must




11 Furthermore, none of the cases the panel cited in support grapple at all with the identity of the classifying

agency:
    •     Wolfv. CIA, 473 F.3d 370, 378 (D.C. Cir. 2007) (noting "the fact that information exists in some
         form in the public domain does not necessarily mean that official disclosure will not cause harm
         cognizable under a FOIA exemption" and discussing whether CIA Director's congressional
         testimony amounted to official disclosure by CIA);
    •    Afshar v. Dep 't ofState, 702 F.2d 1125, 1130-31 (D.C. Cir. 1983) (observing that "widespread
         media and public speculation" would not create inference of official disclosure and examining
         whether disclosures in CIA or State Department cables bound the State Department);
         Fitzgibbon v. CIA, 911 F.2d 755, 766 (D.C. Cir. 1990) ("The mere fact that the CIA voluntarily
         transmitted an official document to a congressional committee does not mean that the Agency can
         thereby automatically be forced to release any number of other documents.");
    •    Hudson River Sloop Clearwate1; Inc. v. Dep 't ofNavy, 891 F.2d 414, 421-22 (2d Cir. 1989)
         (holding that a retired rear admiral's statements cannot bind the Navy);
    •   Frugone v. CIA, 169 F.3d 772, 774 (D.C. Cir. 1999) (examining whether a statement by the Office
        of Personnel Management could bind the CIA and holding "only the CIA can waive its right to
        assert an exemption to FOIA"); and
    •   Earth Pledge Found. v. CIA, 988 F.Supp. 623, 628 (S.D.N.Y. 1996) (observing that confirmation
        of a CIA installation by a Senate report does not prevent the CIA from issuing a Glomar response
        regarding that same information), aff'd 128 F.3d 788 (2d Cir. 1997).




                                                      18
    Case 1:17-cv-09972-ER Document 40 Filed 10/05/20 Page 19 of 25




determine whether the Defense Department's official disclosure may be inferred from the
Defense Department's own release of information - not that of a third party. 12
         Nevertheless the record does not contain enough support for the Court to
determine that the disclosure in the Niger ambush report was "official." "It is one thing
for a reporter or author to speculate or guess that a thing may be so or even, quoting
undisclosed sources, to say that it is so; it is quite another thing for one in a position to
know of it officially to say that it is so." Alfred A. Knopf, Inc. v. Colby, 509 F.2d 1362,
1370 (4th Cir. 1975) (emphasis added). In a 1975 case, the Fourth Circuit suggested that
the determination of whether a disclosure is official involves some analysis of whether
the officials in question intended to disclose the information. See Knopf, 509 F.2d at 1369
(noting in dicta that instances of "declassification by official public disclosure" came
about as a "result of high level executive decisions that disclosure was in the public
interest.").
         The circumstances of the disclosure of this information are too attenuated for the
Court to deem it "official." As Knight observed in her declaration, the mention of the
update to the Obama Guidance was an "oblique reference" limited to one paragraph in a


12
   For this reason, many of the cases cited by the parties offer little guidance to the Court. For example, in
Frugone v. CIA, the D.C. Circuit declined to direct the CIA to confam or deny the former employment of a
Chilean resident simply because the Office of Personnel Management had indicated his records were held
by the CIA. 169 F.3d 772, 773, 775 (D.C. Cir. 1999). Contrary to the Defense Department's assertion, it
does not stand for the proposition "that a disclosure made by an agency other than the agency that
originally classified information was not an official disclosure." Doc. 31 at 17. Rather, it stands only for
the proposition "that only the CIA can waive its right to assert an exemption to FOIA." 169 F.3d at 775.
Similarly, the Second Circuit found in Florez v. CIA that, although disclosures by the Federal Bureau of
Investigation were relevant to whether continued classification was logical and plausible, those disclosures
did not operate as waiver under the official acknowledgement doctrine. 829 F.3d 178, 183 (2d Cir. 2016).
Like Frugone, it does not bear on the relevancy of the classifying agency's identity.
Nor does the Court find instrnctive Ameziane v. Obama, cited by the ACLU. 699 F.3d 4 88 (D.C. Cir.
2012). In that case, the D.C. Circuit found that foreign governments might view statements made in a
district court's order or by a defense attorney in open court as official acknowledgement of info1mation
designated confidential by a State Department task force. Id. at 492. Ameziane, however, was not a case
about the FOIA. Rather, it considered the criteria for unsealing unclassified documents designated
confidential by a protective order. Id. at 494-95. The Court does not read it to bear at all on the waiver
analysis here.


                                                      19
   Case 1:17-cv-09972-ER Document 40 Filed 10/05/20 Page 20 of 25




voluminous report that extensively covered a different topic- the ambush of U.S.
soldiers in Niger. Knight Deel. ,r 23. Maj. Gen. Cloutier supervised a team of
investigators that authored the report, and then he transmitted that report to Gen.
Waldhauser in late January 2018. Waldhauser approved the report and added his own
comments, none of which addressed the mentioned changes to the Obama Guidance. He
next sent the report with his comments to the Secretary of Defense in February 2018,
again not acknowledging the changed guidance. Then, sixteen months passed before a
Defense Department spokesperson sent the report to a collection of journalists in June
2019.
        The manner in which the Defense Department published this information stands in
sharp contrast to cases in which a court found that a disclosure was official. For example,
a disclosure is "official" when an agency leader reads infonnation into the Congressional
Record, as the CIA director did in Wolfv. CIA, 473 F.3d 370, 379 (D.C. Cir. 2007).
Accord Wilson v. CIA, 586 F.3d 171, 195 (2d Cir. 2009) (identifying the Wolf disclosure
as "official"). At the other end of the spectrnm are the facts of Wilson, where the Second
Circuit observed that "bureaucratic transmittal from the CIA's personnel department to a
former employee" did not amount to an official disclosure. Wilson, 586 F.3d at 195.
        This case has more in common with the latter situation than the former for two
reasons. First, it shares the circuitous route the information took in Wilson, where the
information was sent to a former employee, who then sent it to a member of Congress,
who then published it in the Congressional Record. Id. at 177-80. And, second, neither
the disclosures by the agency in Wilson nor those in this case reflect affirmative "high
level executive decisions that disclosure was in the public interest." Knopf, 509 F.2d at
1369. As determined from the face of the report, the purpose of the disclosures in the
Niger ambush report was to communicate the findings and recommendations coming
from an investigation into the Niger ambush, not to discuss changes to the direct-action
rnles created by the Obama Administration. This finding is underscored by the decision


                                            20
     Case 1:17-cv-09972-ER Document 40 Filed 10/05/20 Page 21 of 25




of the National Security Council to classify the status of the Obama Guidance in 2017,
which suggests that the high-level executive decisions had been against disclosure, not in
favor of disclosure.
         To be sure, finding that a Defense Department report authored by a major general
and approved by the leader of a U.S.combatant command is not "official" approaches
being a distinction without a difference. But this decision - an admittedly close one -
comports with the principle behind the official doctrine. It is a doctrine of waiver, "a
privilege reserved to the agency asserting a Glomar response." Florez v. CIA, 829 F.3d
178, 186 (2d Cir.2016) (emphasis added). To allow an ancillary disclosure such as this
one to force the Defense Department to waive an exemption could turn future FOIA suits
into a game of "gotcha," allowing the decision of one subset of an organization to lead to
the release of information potentially harmful to national security. Cf Osen LLC v. US.
Cent. Command, 969 F.3d 102, 177 (2d Cir.2020) (Menashi, J., concurring) (predicting
that imputing waivers among sub-agencies could "add unnecessary administrative
burden" and cautioning against "compound[ing] that burden through judge-made
doctrines ...that fail to take account of the legal framework that governs FOIA
administration"). Indeed, a similar concern animated the D.C. Circuit in Frugone v. CIA,
where it observed that too loosely recognizing a disclosure as official could allow one
organization without any duty related to national security to "obligate agencies with
responsibility in that sphere to reveal classified information." 169 F.3d 772, 775 (D.C.
 Cir.1999). 13




13
   To be fair, the facts causing the Frugone court's concerns involved one agency's actions potentially
binding an entirely different agency through its disclosures. Although the Court faces only the actions of
the Department of Defense in this case, the Depaitment is hardly monolithic and encompasses a wide
variety of missions strictly construing the official disclosure doctrine is still merited. See Osen, 969 F.3d
at 117-18 (Menashi, J., concun-ing) (noting "nineteen components that have their own FOIA programs,
including a FOIA appellate authority, and thirteen additional components that have their own FOIA
programs and a consolidated appellate authority" in the Defense Department (internal quotations omitted)).


                                                    21
   Case 1:17-cv-09972-ER Document 40 Filed 10/05/20 Page 22 of 25




       The official disclosure test as articulated in Wilson is "precise and strict." N. Y
Times v. CIA, 965 F.3d 109, 116 (2d Cir. 2020). Though the Court is presented with a
close question by the facts of this case, it finds that the disclosures contained in Finding 2
of the Niger ambush report were not "official" and so holds that the Defense Department
did not waive its ability to invoke Exemption 1. That is not, however, the end of the
Court's inquiry.
        C. Continued Propriety of Exemption One
       In Florez v. CIA, the Second Circuit held that information that does not serve to
waive an agency's ability to invoke a FOIA exemption can still be relevant for
determining whether that invocation remains logical and plausible. 829 F.3d 178, 186
(2d Cir. 2016). In other words, even if a disclosure is not "official" under the Wilson test,
"such [a] disclosure may well shift the factual groundwork upon which a district court
assesses the merits" of a FOIA exemption. Id. The Niger ambush report has indeed
shifted that groundwork. Given the report's authorship and import, the Court finds that
confirming or denying the existence of updated guidance regarding direct action cannot
still "reasonably [] be expected to result in damage to the national security." EO 13526,
75 Reg. 707, § 1.l (a)(4) (Dec. 29, 2009).
       Much of the Court's conclusion in this regard stems from the unchallenged
credibility of the report. It was authored by Maj. Gen. Cloutier and was transmitted to
the Secretary of Defense by the commander of U.S. Africa Command, Gen. Waldhauser.
One of the report's findings was that actions of U.S. forces conflicted in some respects
with both the Obama Guidance and the subsequent updates. One of its recommendations
was that U.S. Africa Command should issue guidance that could help brings its
operations more in line with "Presidential Policy as it relates to U.S. direct action" -
again, the subject matter of the guidance and supposed updates at issue here. Waldhauser
acknowledged in his message to the Secretary that his forces operated in accordance with
presidential guidance and that it was crucial that his commanders understand their


                                             22
   Case 1:17-cv-09972-ER Document 40 Filed 10/05/20 Page 23 of 25




decision-making authorities as they operate under that guidance. Although the Court has
found that the Defense Depa1iment did not intend to make an official disclosure regarding
updates to the Obama Guidance, see supra Pmi III.B.2, the reference to updated guidance
regarding direct action against suspected te1rnrists is a necessmy and explicit part of the
repo1i's findings and recommendations. Put simply, the Niger ambush rep011 has credibly
and conclusively established that the Obama Guidance has been superseded. No
"increment of doubt" remains. Wilson, 586 F.3d at 195.
       1he Defense Department, through the Knight Declaration, presents two reasons
for continued withholding of the status of the Obama Guidance: first, that a foreign
government might be more compelled to respond to an official disclosure by the White
House- of which the National Security Council is a part- than to this Defense
Depa1iment disclosure, and, second, that an adversary may still have lingering doubts
over the accuracy of the report without official corrfimiation through this lawsuit. As with
the Defense Depmiment's effo1is to justify the invocation of Exemption 3, the fast
argument against disclosure, which is based on the speculated response by foreign
governments, is far too conclus01y. Notably, Knight's unclassified declaration does not
explain why a foreign government might find a White House confinnation of updated
guidance regarding rules governing militmy operations more w011hy of response than a
Defense Depa1iment confinnation of the same infonnation. 14
       1he Department's second argument- that confinning or denying the existence of
updated guidance despite the repo1i's disclosure could allow adversaries to better inform
their effo1is to avoid U.S. direct action- is similarly unfounded. In reality this repoli,
sptmed by the ambush and death of four U.S. soldiers and four of their allies, was the
result of an official investigation that spanned five countries and involved interviews with




                                             23
       Case 1:17-cv-09972-ER Document 40 Filed 10/05/20 Page 24 of 25




143 witnesses. When transmitting the report to the Secretruy of Defense, the commander
of U.S. Africa Command specifically pledged to process it "for necessmy
declassification" and FOIA pmvoses. Hogle Deel. ex. 2.1. Nothing in the record
suggests that such an extensive militruy investigation, authored and approved by such
high-level militmy officials, concerning the rules for high-stakes militmy operations,
could leave any doubt in the mind of any reasonable observer regaTding the existence of
updated guidance con:finned therein. 15 Indeed, neither Knight in the unclassified p01tions
of her declaration 16 nor the Defense Depa1tment in its briefing suggest that the authors of
the report were in any way unqualified to say that the presidential guidance had changed
or were at all more unreliable than confirmation through the White House itself. 17 Even
though the Court must accord the Defense Department mid its submissions deference in
matters of national security, see Tf'ilner v. NSA, 592 F.3d 60, 76 (2d Cir. 2009), to accept
its claim that there is anything left to hide would be to give in to "a :fiction of deniability
that no reasonable person would regard as plausible." ACLU v. CIA, 710 F.3d 422,431
(D.C. Cir. 2013) (Garland, C.J.).
IV.        CONCLUSION
           For these reasons, the Comt finds that the Defense Department never properly
invoked Exemption 3 and that its invocation of Exemption 1 was rendered illogical and


15For this reason, the report is a far c1y from the "compilation of speculation from non-governmental
sources" published by the National Science Foundation regarding the Glo111ar E.,plorer itself. see Militm)'
Audit Projectv. Cas�v, 656 F.2d 724, 743 (D.C. Cir. 1981) or even the expert opinion of a recently retired
rear admiral, see Hudson River Sloop Clemwate,; Inc. 1: Departmellf ofNavy, 891 F.2d 414,421 (2d Cir.
1989).
16   The classified ortion of the Kni ht Declaration does not convince the Comt otherwise.




17 In any event, mling in the plaintiffs' favor here would not involve the White House or the National
Seclll'ity Council at all; it would be the Defense Department confinning or denying the existence of updated
guidance. Any fear that the National Security Council could then be forced into making its own disclosures
is unfounded as it is not subject to the FOIA. See Main St. Legal Ser\'s,, Inc. 1: Nat'! Sec. Council, 811 F.3d
542, 552 (2d Cir. 2016).



                                                      24
   Case 1:17-cv-09972-ER Document 40 Filed 10/05/20 Page 25 of 25




implausible by the release of the Niger ambush report. Accordingly, the agencies' motion
for summary judgment was DENIED, and the cross-motions of both the ACLU and the
Times were GRANTED. The instrnctions within the Court's Order of September 29,
2020, Doc. 39, remain in effect.


Dated: October    , 2020
New York, New York


                                                      EDGARDO RAMOS, U.S.D.J.




                                          25
